USCA11 Case: 21-11596       Date Filed: 06/25/2021   Page: 1 of 25



                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 21-11596
                           ________________________

                      D.C. Docket No. 1:21-mc-00803-LMM


IN RE:

GRAND JURY SUBPOENA



                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (June 25, 2021)

Before JORDAN, NEWSOM, and LAGOA Circuit Judges.

LAGOA, Circuit Judge:

      A former candidate for public office is currently being investigated by a grand

jury for violations of federal law. As part of that investigation, the grand jury has

twice subpoenaed testimony from an attorney who worked for the corporate body
            USCA11 Case: 21-11596        Date Filed: 06/25/2021      Page: 2 of 25



running the candidate’s campaign (the “Campaign”).1                 Following the second

subpoena, the attorney informed the United States that he sought to invoke the

attorney-client privilege over his communications with the candidate and the

Campaign regarding the subject of the subpoena—certain financial disclosure forms

filled out by the Campaign and a number of purchases paid for by the Campaign’s

bank accounts. The government, in turn, moved to compel the attorney’s testimony,

arguing that the communications fit within the crime-fraud exception to the attorney-

client privilege. And the Campaign then moved to quash the subpoena. The district

court granted in part the government’s motion to compel and denied the Campaign’s

motion to quash.

        The Campaign now appeals the district court’s order.                 After carefully

reviewing the parties’ submissions and with the benefit of oral argument, we

conclude that the communications at issue fall within the crime-fraud exception to

the attorney-client privilege and affirm the district court’s order.

   I.       FACTUAL AND PROCEDURAL BACKGROUND

        Under Georgia law, campaigns supporting candidates for public office are

required to disclose to the public information about their contributions and

expenditures. See O.C.G.A. § 21-5-34(b)(1). For example, for any expenditure



        1
         In order to not compromise the sealed nature of this case, this opinion eliminates any
references to the names of the parties and/or targets of the investigation.
                                              2
          USCA11 Case: 21-11596       Date Filed: 06/25/2021    Page: 3 of 25



greater than $100, the campaign must publicly disclose the “amount and date of

expenditure, the name and mailing address of the recipient receiving the expenditure,

and, if that recipient is an individual, that individual’s occupation and the name of

his or her employer and the general purpose of the expenditure.” Id. § 21-5-

34(b)(1)(B). Georgia requires these disclosures to be filed twice per year during

non-election years and five times per year during election years. Id. § 21-5-34(c).

And they must be personally signed by either the candidate “or the chairperson or

treasurer of such candidate’s campaign committee.” Id. § 21-5-34(a)(4).

      At issue in this case are certain expenditures made by the Campaign and

financial disclosure forms signed by the candidate. On each of the financial

disclosure forms at issue, the candidate personally signed the forms disclosing the

amount and nature of each expenditure. After obtaining the Campaign’s bank

records, the government identified a number of expenditures made by the Campaign

that appeared personal in nature, including: (1) a $179.28 purchase at a lingerie store;

(2) a $4,259 purchase at or for a vacation resort; (3) a $2,079 purchase at a jewelry

store; (4) a pair of purchases at a Caribbean resort totaling $1,003.25; and (5) a

$1,234.47 purchase of furniture from an online retailer, which was shipped directly

to the candidate’s mother. Of these five purchases, only the last—the furniture—

was disclosed as a campaign expenditure on the Campaign’s financial disclosure

forms. The general purpose of that expenditure, however, was listed as “Office


                                           3
          USCA11 Case: 21-11596      Date Filed: 06/25/2021   Page: 4 of 25



Supplies.” The first four purchases were never disclosed to the State of Georgia on

any financial disclosure form signed and submitted by the candidate.

       The government is investigating whether the candidate, by making these

expenditures, violated the federal wire-fraud statute, 18 U.S.C. § 1343. As part of

the government’s investigation into the candidate, the FBI interviewed several

individuals who donated money to the Campaign. Those individuals said that they

made their contributions for the specific purpose of furthering the candidate’s

chances of being elected, and that they did not intend their contributions to be used

for the candidate’s personal expenses.

       The government identified the Campaign’s attorney as a person of interest in

the investigation. From 2011 to 2017, the attorney represented the Campaign. And

it was during that representation that the Campaign made the expenditures at issue

in this case.

       On November 25, 2020, the government served the attorney with a grand jury

subpoena demanding his testimony on December 21, 2020. The attorney moved to

quash that subpoena, but the district court denied his motion. Nevertheless, the

government released the attorney from his obligation to testify before the grand jury

and instead interviewed him at its offices. During that interview, the attorney

revealed that he provided legal advice to the Campaign, including by advising the

candidate on completing and filing the financial disclosure forms. The attorney


                                         4
         USCA11 Case: 21-11596       Date Filed: 06/25/2021   Page: 5 of 25



stated that he reviewed the account statements for the Campaign’s bank accounts,

created draft campaign disclosure forms, reviewed and revised draft campaign

disclosure forms created by other Campaign staff members, and provided those draft

forms for review and finalization by the candidate. After finalization and signature

by the candidate, the attorney would file the forms with the relevant state and local

governmental entities. He also admitted that, during his review of the bank accounts,

he observed several expenditures that appeared personal in nature.

      About two months after the interview, the government served a second

subpoena on the attorney, seeking his testimony at a grand jury proceeding on April

27, 2021. Through counsel, the attorney informed the government that he intended

to assert the attorney-client privilege as to his communications with the candidate

and the Campaign about the Campaign’s expenditures and financial disclosure

forms. On April 7, 2021, the government moved to compel the attorney’s testimony,

arguing that the crime-fraud exception to the attorney-client privilege applied, and

on April 22, 2021, the Campaign moved to quash the subpoena.

      In its motion to compel testimony from the attorney, the government stated

that it “believes that [the attorney] has relevant information regarding: (a)

expenditures from the [Campaign’s] bank accounts, and (b) the campaign financial

disclosure forms filed by [the Campaign].” Based on its interview of the attorney,

the government in its motion to compel proffered the following information:


                                         5
         USCA11 Case: 21-11596        Date Filed: 06/25/2021    Page: 6 of 25



      [The attorney] stated that his work as a lawyer for the [Campaign]
      began in approximately 2011. It continued through 2017. [The
      attorney’s] role included providing legal advice to the campaign on
      completing and filing the Georgia-required campaign financial
      disclosure form. Those forms must be completed and filed twice per
      year during non-election years, and five times per year during election
      years. As provided by Georgia law, the campaign disclosure forms
      must include all campaign expenditures over $100. See O.C.G.A. § 21-
      5-34(b)(1)(B). The Grand Jury’s investigation has revealed that the
      [Campaign] opened and used several bank accounts in its corporate
      name.

      [The attorney] said that in his capacity as a lawyer for the [C]ampaign,
      he reviewed the bank account statements for the [C]ampaign’s bank
      accounts, created draft campaign disclosure forms, reviewed and
      revised draft campaign disclosure forms created by other campaign
      staff members, and provided those draft forms for review and
      finalization by [the candidate]. After [the candidate’s] finalization, [the
      attorney] filed the final campaign disclosure forms with the relevant
      state or local governmental entity. And [the attorney] said that during
      his review of campaign bank accounts in order to complete the
      campaign disclosure forms, he repeatedly saw expenditures from the
      campaign bank accounts that appeared to him to be obviously personal
      in nature, as opposed to being legitimate campaign expenditures. [The
      attorney] stated that this occurred throughout the time he was
      representing the campaign, and that these were not isolated incidents.

      Because the attorney invoked the attorney-client privilege “in response to any

questions regarding [his] communications with [the candidate] regarding

expenditures from the [Campaign’s] bank accounts and the campaign disclosure

forms [he] prepared and filed for the [C]ampaign,” the government in its motion to

compel sought an order “requiring [the attorney] to provide testimony about his

communications with [the candidate] regarding the [Campaign’s] campaign

expenditures, and the preparation and filing of the campaign disclosure forms for
                                          6
            USCA11 Case: 21-11596     Date Filed: 06/25/2021    Page: 7 of 25



that campaign, to the Grand Jury” because the crime-fraud exception to the attorney-

client privilege “applie[d] to any legal advice that [he] gave on those topics.” The

government further explained that “apparently personal expenditures were made

from the campaign account in 2013 through 2017, and those expenditures were

either omitted from the campaign disclosure forms or incorrectly described on the

forms.”

        On April 22, 2021, the district court held a hearing on the government’s

motion to compel and the Campaign’s motion to quash. On April 26, 2021, the

district court entered a written order denying the Campaign’s motion to quash and

granting in part the government’s motion to compel. The district court found that

some of the attorney’s legal advice and communications fell within the crime-fraud

exception to the attorney-client privilege and ordered the attorney to testify as to his

communications and advice to the candidate and Campaign regarding the personal

expenditures at issue.     The district court, however, limited the government’s

questioning to the time period during which the attorney served as the Campaign’s

attorney.

        Specifically, the district court ordered the attorney to testify regarding the

following topics for the period of time between January 1, 2013, and December 31,

2017:

        1. For any expenditures that [the attorney] noted or identified to [the
        candidate] as personal expenditures from the campaign’s bank
                                           7
   USCA11 Case: 21-11596       Date Filed: 06/25/2021    Page: 8 of 25



accounts, all communications and advice between [the attorney] and
[the candidate] about:

      a. The legality and permissibility of making that personal
      expenditure out of campaign funds;
      b. What action, if any, [the candidate] or others should take
      regarding that personal expenditure;
      c. What action, if any, [the candidate] or others planned to
      take regarding that personal expenditure;
      d. What action, if any, [the candidate] or others did take
      regarding that personal expenditure; and
      e. Whether that personal expenditure should be disclosed
      on the campaign expenditure disclosure reports and why;

2. For any expenditures that [the attorney] noted or identified to [the
candidate] as potentially personal expenditures from the Campaign’s
bank account that required further documentation, all communications
and advice between [the attorney] and [the candidate] about:

      a. The reason the expenditure needed further explanation
      or documentation;
      b. The explanation or documentation, if any, provided by
      [the candidate];
      c. Why the potentially personal expenditure was
      ultimately included on or excluded from the campaign
      disclosure report;
      d. What action, if any, [the candidate] or others should take
      regarding the potentially personal expenditure;
      e. What action, if any, [the candidate] or others planned to
      take regarding that potentially personal expenditure; and
      f. What action, if any, [the candidate] or others did take
      regarding that potentially personal expenditure.

3. All communications and advice between [the candidate] and [the
candidate] regarding what actions would be required if personal
expenditures occurred from the campaign funds, including whether
personal expenditures must be reimbursed and whether personal
expenditures must be disclosed on campaign expenditure reports.



                                   8
            USCA11 Case: 21-11596      Date Filed: 06/25/2021   Page: 9 of 25



         The Campaign appealed the order, and the government filed a motion to

expedite the appeal, which we granted.

   II.      STANDARD OF REVIEW

         We review the district court’s application of the crime-fraud exception to the

attorney-client privilege for an abuse of discretion. See In re Grand Jury (G.J. No.

87-03-A), 845 F.2d 896, 898 (11th Cir. 1988); In re Grand Jury Investigation

(Schroeder), 842 F.2d 1223, 1226–27 (11th Cir. 1987).

   III.     ANALYSIS

         The issue presented in this appeal is whether the district court erred in

compelling the attorney’s testimony before the grand jury. The Campaign argues

that, because the attorney’s communications at issue are shielded by the attorney-

client privilege, its motion to quash should have been granted. The government

responds that the privilege does not apply here because the communications at issue

are closely related to a crime that was ongoing between 2013 to 2017—namely, wire

fraud by the candidate.

         The attorney-client privilege attaches to all “communications made in

confidence by a client to an attorney for the purposes of securing legal advice or

assistance.” In re Grand Jury (G.J. No. 87-03-A), 845 F.2d at 897. However, the

“attorney-client privilege does not protect communications made in furtherance of a

crime or fraud.” In re Grand Jury Investigation (Schroeder), 842 F.2d at 1226. We


                                            9
           USCA11 Case: 21-11596     Date Filed: 06/25/2021    Page: 10 of 25



apply a two-part test to determine whether the crime-fraud exception applies to an

otherwise privileged communication:

      First, there must be a prima facie showing that the client was engaged
      in criminal or fraudulent conduct when he sought the advice of counsel,
      that he was planning such conduct when he sought the advice of
      counsel, or that he committed a crime or fraud subsequent to receiving
      the benefit of counsel’s advice. Second, there must be a showing that
      the attorney’s assistance was obtained in furtherance of the criminal or
      fraudulent activity or was closely related to it.

Id.

      The Campaign challenges both prongs here. It argues that the government has

failed to establish a prima facie case of a federal wire-fraud violation to satisfy the

first prong and that the district court read the second prong too broadly by requiring

only a “relatedness” between the communication and crime, rather than that the

communication actually be in furtherance of the crime.

      A.      First Prong

      As to the first prong, the government’s burden is satisfied by a “showing of

evidence that, if believed by a trier of fact, would establish the elements of some

violation that was ongoing or about to be committed.” Id. At the grand-jury stage,

this does not require the government to “prove the existence of a crime or fraud

beyond a reasonable doubt.” See In re Sealed Case, 754 F.2d 395, 399 (D.C. Cir.

1985). Rather, this prima facie showing must only “have some foundation in fact,”

and although “mere allegations of criminality are insufficient,” the government may


                                          10
         USCA11 Case: 21-11596       Date Filed: 06/25/2021    Page: 11 of 25



meet its burden by providing “a good faith statement . . . as to what evidence is

before the grand jury.” In re Grand Jury Investigation (Schroeder), 842 F.2d at

1226. This is a low hurdle. And, in an appeal like this one, there is an added layer

of deference as the district court’s prima facie determination is reviewed only for

abuse of discretion. See id.

      Here, the violation at issue is wire fraud under 18 U.S.C. § 1343. “The

elements of wire fraud are ‘(1) intentional participation in a scheme to defraud, and,

(2) the use of the interstate . . . wires in furtherance of that scheme.’” United States

v. Estepa, 998 F.3d 898, 908 (11th Cir. May 25, 2021) (alteration in original)

(quoting United States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009)). “A

scheme to defraud requires proof of a material misrepresentation, or the omission or

concealment of a material fact calculated to deceive another out of money or

property.” Id. (quoting Maxwell, 579 F.3d at 1299).

      With the above principles in mind, the government has satisfied its burden of

establishing a prima facie case of wire fraud against the candidate at the grand jury

stage. In support of its motion to compel, the government proffered evidence that a

campaign donor—interviewed as part of the investigation—said that he donated

money to the Campaign with the intention that the candidate “would use the money

for purposes related to his official position” as an elected official and that “he would

not have given a contribution if he knew that [the candidate] was going to spend the


                                          11
         USCA11 Case: 21-11596      Date Filed: 06/25/2021   Page: 12 of 25



money on personal expenditures.” The government also proffered evidence that the

contribution at issue—donated at an out-of-state fundraiser—was deposited in the

Campaign’s bank account and that account later was used to make allegedly personal

purchases in the Caribbean. Additionally, the government proffered evidence that

some of the personal expenditures were never reported on the state-required

financial disclosure forms and that the one expenditure that was reported was mis-

reported.

      A campaign fundraiser constitutes a solicitation of funds for a campaign. By

asking for money for an election bid, a candidate is representing to potential donors

that the money will be used for that campaign. And by soliciting monies for this

political endeavor, but then utilizing those funds for a personal endeavor, the

candidate engages in a scheme to defraud. Because at least some of the expenditures

at issue here were made over the internet such as the furniture purchased from an

online retailer as well as credit card purchases at a Caribbean resort—this scheme to

defraud became a case of federal wire fraud.

      The Campaign counters that the evidence is insufficient to show either a prima

facie case of intent to defraud, or that the subsequent specific use of the funds was

integral to the bargain. In essence, the Campaign argues that there could not have

been a scheme to defraud because the only thing donors could expect upon making




                                         12
         USCA11 Case: 21-11596       Date Filed: 06/25/2021   Page: 13 of 25



a campaign contribution was that the contribution be “placed in a campaign fund,

which is exactly what happened here.”

      But this argument fails for two reasons: it overstates the government’s burden

at this stage of the proceedings and misapprehends the essence of the bargain at

issue. First, the government can satisfy the intent prong through circumstantial

evidence. See Estepa, 998 F.3d at 908. And here, the proffered evidence suggests

that the candidate solicited donations for one purpose, diverted those donations to a

separate purpose, and then attempted to conceal the nature of his transactions by

failing to report them or misreporting them. Indeed, the recurrent instances of

solicitation followed by misuse could lead a reasonable juror to believe that, at the

time the solicitations were made, the candidate possessed an intent to misuse the

donations. See United States v. Bradley, 644 F.3d 1213, 1239 (11th Cir. 2011) (“A

jury may infer an intent to defraud from the defendant’s conduct.” (quoting Maxwell,

579 F.3d at 1301)). And it is also worth noting that each of the allegedly offending

expenditures benefited the candidate. See United States v. Naranjo, 634 F.3d 1198,

1207 (11th Cir. 2011) (“Evidence that a defendant personally profited from a fraud

may provide circumstantial evidence of an intent to participate in that fraud.”).

Finding intent here, particularly given the government’s burden at the grand jury

stage, is a matter of “reasonable inference[], not mere speculation.” United States v.




                                         13
           USCA11 Case: 21-11596          Date Filed: 06/25/2021       Page: 14 of 25



Capers, 708 F.3d 1286, 1297 (11th Cir. 2013) (quoting United States v. Mendez, 528

F.3d 811, 814 (11th Cir. 2008)).

       And second, a campaign donor’s reasonable expectation that his donation will

be used for purposes not proscribed by federal and local law goes directly to the

essence of the bargain itself—that the funds would be used for the election

campaign. The Campaign’s suggestion that the only bargained-for agreement

between the donors and the Campaign was that the funds be placed in the

Campaign’s bank account thus ignores the stated purposes for which the donations

were solicited.

       The Seventh Circuit reached the same conclusion regarding application of the

federal mail-fraud statute2 to a similar campaign-donation scheme in United States

v. Henningsen, 387 F.3d 585 (7th Cir. 2004). There, a Milwaukee alderman was

found guilty of mail fraud for soliciting donations for a re-election campaign but

then diverting those funds to pay for certain personal expenses. Id. at 587–88. On

appeal, the Seventh Circuit upheld the conviction because evidence presented at trial

showed that the defendant “solicited donations” with a “pitch to support [his] re-

election bid” but then “diverted [those] donations for private use through various




       2
         “‘[T]he only difference between’ mail and wire fraud ‘is [that] mail fraud requires proof
of the use of the mails[ ] while wire fraud requires proof of the use of the wires.’” United States
v. Robertson, 493 F.3d 1322, 1331 (11th Cir. 2007) (alterations in original) (quoting Beck v.
Prupis, 162 F.3d 1090, 1095 (11th Cir. 1998)).
                                                14
        USCA11 Case: 21-11596       Date Filed: 06/25/2021   Page: 15 of 25



methods, including writing checks to cash from the campaign account . . . and

writing checks to pay for personal expenses,” and then “failed to fully disclose

campaign revenue and expenditures in campaign finance reports mandated by the

State of Wisconsin.” Id. at 589. As to the intent prong, the court found that the

defendant’s intent to defraud is often proved through “circumstantial evidence or by

inferences drawn from the scheme itself” and that the prong was satisfied there

because of the defendant’s extensive “conceal[ment of] his personal use of campaign

funds.” Id. at 590–91.

      Each of the findings in Henningsen is also present here. The government has

proffered evidence that: (1) campaign donations were solicited at a campaign

fundraiser; (2) the donations were deposited into a campaign account that was then

used to make allegedly personal expenditures; and (3) the Campaign misrepresented

the nature of (or omitted) those purchases on a subsequent financial disclosure form

required by state law. Moreover, we note that the Henningsen appeal was heard

following a trial, while the government here has proffered the evidence at the grand

jury stage. We have been particularly careful not to turn “motions in opposition to

grand jury subpoenas . . . into mini-trials” because if “courts always had to hear

testimony and conflicting evidence on such matters, the rationale behind the prima

facie standard—the promotion of speed and simplicity at the grand jury stage—

would be lost.” In re Grand Jury (Schroeder), 842 F.2d at 1226.


                                        15
         USCA11 Case: 21-11596       Date Filed: 06/25/2021    Page: 16 of 25



      While not binding on this Court, we find persuasive a number of district court

decisions that have reached the same conclusion and found that the misappropriation

for personal use of campaign donations can constitute a scheme to defraud. For

example, in United States v. Reed, Crim. Action No. 15-100, 2015 WL 5944333

(E.D. La. Oct. 13, 2015), the district court refused to dismiss an indictment against

an elected official who was “alleged to have solicited campaign funds from donors

on the premise that the funds would be used to facilitate his reelection and then used

those funds to pay for personal expenses unrelated to his campaign.” Id. at *1. The

district court found that the indictment sufficiently charged that the campaign

contributors had been subject to a scheme to defraud because, “while the donors may

not have control as to [how] their money is used . . . , they were deceived into parting

with something of value to them on the basis that, at the very least, their money

would be used to fund a reelection campaign.” Id. at *7. Similarly, in United States

v. Delle Donna, 552 F. Supp. 2d 475, 480 (D.N.J. 2008), aff’d, 366 F. App’x 441

(3d Cir. 2010), the district court refused to dismiss an indictment charging mail fraud

against a former mayor who was alleged to have taken campaign donations and

diverted them for “personal use” before using “the mails to file [financial disclosure]

forms that intentionally failed to disclose the cash contributions.” And in United

States v. Fullwood, No. 3:16-cr-48-J-34JBT, 2016 WL 5106940 (M.D. Fla. Sept. 20,

2016), the district court refused to dismiss an indictment charging a former Florida


                                          16
           USCA11 Case: 21-11596           Date Filed: 06/25/2021        Page: 17 of 25



state representative with wire fraud where the government alleged that he “solicited

donations . . . to support his election and reelection to the Florida House of

Representatives, but later transferred funds from his campaign account into a

separate bank account and used those funds on personal expenses.” Id. at *1. Each

of these cases is on all-fours with the instant case, and in each the district court found

that the government had adequately alleged a scheme to defraud. 3


       3
          To our knowledge, the only case in which a court has found that such an election scheme
does not constitute a scheme to defraud is United States v. Pisani, 773 F.2d 397 (2d Cir. 1985).
Pisani, however, is distinguishable. In Pisani, the Second Circuit found that the evidence
presented at trial was insufficient to convict a former New York Senator with wire fraud after he
collected campaign donations and diverted them for personal use. See id. at 407–09. But a critical
fact—present in the cases discussed above but absent in Pisani—explains the divergent results.
The Second Circuit’s decision was based at least in part on the premise that “no provision of New
York law in effect prior to th[e] indictment prohibited a candidate from using campaign funds for
personal purposes.” Id. at 409. Indeed, the Second Circuit noted that New York state had
subsequently added a provision forbidding the personal use of campaign funds. Specifically, the
court stated:

       [h]ad this new provision been in effect during the period covered by Pisani’s
       indictment, we would not hesitate to affirm his convictions here. But since no
       similar provision had ever been enacted previously, we conclude that prior to 1985
       a candidate in New York state was not prohibited from using campaign funds for
       personal purposes. That being so, the central premise underlying the fraudulent
       scheme charged against Pisani fails.

Id. at 410 (emphasis added).

        The Second Circuit also rejected the government’s fallback position that “Pisani
fraudulently schemed to file false reports of how he used his campaign funds,” by reporting
“information falsely” and by “conceal[ing] the truth of his personal expenditures from the board
of elections and from his contributors, who would not have continued to support him had they
known he was using some of their contributions . . . for personal purposes.” Id. at 410–11. The
court explained that there was “no indication . . . that had the board known the truth . . . it would
have been able or willing to take any corrective action.” Id. at 411. Furthermore, there was “scant
evidence to establish that contributors entertained the expectations attributed to them by the
government.” Indeed, the Second Circuit noted in its decision that the overwhelming majority of
the witnesses who testified for the government “did not care whether Pisani used them for political
                                                 17
          USCA11 Case: 21-11596            Date Filed: 06/25/2021        Page: 18 of 25



       Although we do not opine on whether the evidence proffered by the

government would be sufficient to convict, we do conclude that the government has

presented a prima facie case of wire fraud and that the district court therefore did not

abuse its discretion in finding that the government satisfied its burden under the first

prong of the crime-fraud exception.

       The Campaign, however, raises one final ground in support of reversal,

arguing that the application of the wire-fraud statute here would violate the

principles of federalism expounded on by the Supreme Court in McDonnell v. United

States, 136 S. Ct. 2355 (2016). In that case, the federal government indicted a former

Virginia Governor for violations of federal bribery law, among other things. Id. at

2361. To convict on the bribery charge, the government was required to prove that

the Governor agreed to commit an “official act” in exchange for the gifts at issue.

Id. At issue on appeal was the proper interpretation of the term “official act.” Id. at

2366–67. After concluding that the plain meaning of the statute did not support the

government’s expansive interpretation of the term, the Supreme Court noted that

reading the statute too broadly would also raise significant federalism concerns,


or personal purposes.” Id. Here, however, the evidence proffered by the government establishes
that multiple campaign contributors made their contributions with the belief that they would not
be used for personal expenses, and Georgia law further forbids the use of campaign funds for
personal purposes. See O.C.G.A. § 21-5-33 (“[c]ontributions to a candidate, a campaign
committee, or a public officer holding elective office. . . shall be utilized only to defray ordinary
and necessary expenses . . . incurred in connection with such candidate’s campaign for elective
office or such public officer’s fulfillment or retention of such office.”)

                                                 18
         USCA11 Case: 21-11596        Date Filed: 06/25/2021   Page: 19 of 25



because it is the prerogative of the state “to regulate the permissible scope of

interactions between state officials and their constituents.” Id. at 2373.

      The Campaign’s reliance on McDonnell is misplaced. The Supreme Court in

McDonnell did not hold that the federalism concerns undergirding its decision

overrode the plain meaning of the statute; to the contrary, it held that because the

“more limited interpretation of ‘official act’ is supported by both text and precedent,

[it] decline[d] to ‘construe the statute in a manner that leaves its outer boundaries

ambiguous and involves the federal government in setting standards’ of ‘good

government for local and state officials.’” Id. (quoting McNally v. United States,

483 U.S. 350, 360 (1987)).

      Here, however, the wire-fraud statute at issue is not ambiguous and does not

on its face implicate a state’s sovereign interests in regulating state and local

government. And the Campaign (to its credit) does not argue that a candidate for

public office in Georgia has the state-sanctioned prerogative to divert campaign

funds for personal expenditures. In fact, the Campaign seems to concede that a

candidate’s decision to do so would violate Georgia law. As such, the Campaign’s

constitutional argument fails.        Unlike defining the term “official act” in

McDonnell—a term fraught with federalism concerns given a state’s right to regulate

the relationship between its officials and its citizenry—defining “fraud” does not

pose such a constitutional problem.


                                          19
           USCA11 Case: 21-11596    Date Filed: 06/25/2021   Page: 20 of 25



      B.      Second Prong

      The second prong of the crime-fraud exception is satisfied by “a showing that

the attorney’s assistance was obtained in furtherance of the criminal or fraudulent

activity or was closely related to it.” In re Grand Jury Investigation (Schroeder),

842 F.2d at 1226. At issue here is whether the attorney’s communications with the

Campaign during his tenure as its attorney are sufficiently related to the wire-fraud

scheme discussed above.

      As an initial matter, the parties quarrel over the correct formulation of the

standard that is to be applied to the second prong of the crime-fraud exception. The

government argues that, consistent with our precedent, all that need be shown is that

the “communication is related to the criminal or fraudulent activity established

under the first prong.” Id. at 1227 (emphasis added). The Campaign, on the other

hand, argues that because the purpose of the second prong is “identifying

communications that should not be privileged because they were used to further a

crime or fraud,” id., only communications made in furtherance of a crime or fraud

fit within the exception.

      Our caselaw has recognized that different “[c]ourts have enunciated slightly

different formulations for the degree of relatedness necessary to meet th[e]

standard.” Id. (collecting cases). Indeed, some circuits have disclaimed any focus

on “relatedness” and instead focused exclusively on whether the communications at


                                         20
         USCA11 Case: 21-11596      Date Filed: 06/25/2021   Page: 21 of 25



issue were made “in furtherance” of the crime or fraud. See, e.g., In re Grand Jury

Invest., 810 F.3d 1110, 1113 (9th Cir. 2016); In re Grand Jury Subpoena, 745 F.3d

681, 693 (3d Cir. 2014); United States v. White, 887 F.2d 267, 271 (D.C. Cir. 1989);

In re Antitrust Grand Jury, 805 F.2d 155, 168 (6th Cir. 1986). Historically, however,

our circuit has taken a less restrictive view of the degree of relatedness required,

explaining that “the requirement that legal advice must be related to the client’s

criminal or fraudulent conduct should not be interpreted restrictively.” In re Grand

Jury Investigation (Schroeder), 842 F.2d at 1227.

      Fortunately, however, we need not utilize this case to delineate the precise

contours of the test because, regardless of which formulation is utilized, the

government prevails. Even if as the Campaign argues, the second prong of the

exception covers only communications which “advance, or [which] the client []

intend[s] . . . to advance, the client’s criminal or fraudulent purpose,” In re Grand

Jury, 745 F.3d at 693, the attorney’s advice here would fit that description. This is

because the advice here was obtained by the candidate after the personal purchases

were made, before the financial disclosure forms were filed, and from an attorney

who had knowledge of the personal purchases—i.e., the ongoing criminal or

fraudulent activity.

      A review of the government’s proffer makes this plain. In support of its

motion to compel, the government proffered evidence—which the Campaign does


                                         21
         USCA11 Case: 21-11596      Date Filed: 06/25/2021   Page: 22 of 25



not dispute—related to the nature of the communications that the attorney had with

the Campaign and the candidate during his tenure as the Campaign’s attorney.

Specifically, the evidence relates to statements the attorney made to the government

during an interview that followed the issuance of the government’s first subpoena to

him. In that interview, the attorney stated that his work for the Campaign began in

2011 and ended in 2017. During that time, he provided legal advice to the Campaign

related to completing and filing the financial disclosure forms now at issue. He said

that, in that role, he reviewed the Campaign’s bank account statements, created draft

disclosure forms, reviewed and revised draft disclosure forms, and filed the final

version of the forms following the candidate’s finalization. Critically, the attorney

stated that, during his review of the bank statements, he repeatedly saw expenditures

from the bank accounts that appeared personal in nature.

      The district court found that the communications at issue were sufficiently

related to the wire-fraud scheme and ordered the attorney to testify regarding the

advice he gave to, and the communications he had with, the candidate related to the

personal expenditures during the time of the alleged fraud—2013 to 2017.

      We find no abuse of discretion in the district court’s holding. The evidence

proffered by the government shows that the attorney observed personal expenditures

from the Campaign’s bank accounts and reviewed and revised the financial

disclosure forms that were meant to detail the nature of the Campaign’s expenditures


                                         22
         USCA11 Case: 21-11596       Date Filed: 06/25/2021    Page: 23 of 25



as required by Georgia law. The attorney’s own interview with the government

suggests that he revised those forms after becoming aware of the personal

expenditures and before the forms were officially filed. Additionally, the filed

disclosure forms show that the general purpose of at least one of the alleged personal

expenditures—the furniture purchased from an online furniture store—was listed as

“Office Supplies.” And the other four expenditures identified by the government

were never disclosed on any filed financial disclosure forms.

      Because the attorney’s role in the Campaign was to provide legal advice,

including, as relevant here, in relation to the Campaign’s requirement of filing its

financial disclosure forms, the government has shown a sufficient nexus between the

alleged “criminal or fraudulent activity” and the communications at issue to pierce

the attorney-client privilege. To reiterate: the candidate is alleged to have committed

fraud by soliciting campaign donations and then diverting those donations to pay for

personal items. Georgia law, however, requires campaigns to disclose to the public

information about the amount and nature of any expenditures greater than $100 made

by a campaign. After making the personal expenditures at issue, but before filing

his financial disclosure forms, the candidate sought or obtained legal advice from

the attorney regarding his obligations under Georgia law. We find it significant that,

at this time, the personal expenditures had already been made—and that the

subsequently filed disclosure forms either distorted the nature of the expenditures or


                                          23
         USCA11 Case: 21-11596       Date Filed: 06/25/2021    Page: 24 of 25



failed to list them altogether. “[A]ny legal assistance [the candidate] received in

[regards to the expenditures] he did not intend to report is related to his [fraud].

Likewise any assistance [the candidate] received in [filing the disclosure forms in

which] he did not report [those expenditures] is related to his [fraud].” See In re

Grand Jury Investigation (Schroeder), 842 F.2d at 1227.

      Our caselaw provides ample support for this conclusion. In In re Grand Jury

Investigation (Schroeder), for example, the client was under investigation for tax

evasion. Id. at 1227. Despite the fact that “the record d[id] not specify the matters

on which” the attorney offered the client legal advice, we affirmed the piercing of

the privilege as to any “legal assistance [the client] received in disposing of income

he did not report” and any advice “received in generating income he did not intend

to report.” Id. at 1227–28. This is because, despite the fact that the crime of tax

evasion relates only to the concealment of income, any advice acquired by the client

in relation to the disposal or generation of income would necessarily have furthered

his ability to conceal it. See id.

      Here, as in In re Grand Jury Investigation (Schroeder), the communications

at issue—even if their specific content is as of yet uncertain—are sufficiently in

furtherance of the crime of wire fraud to justify the piercing of the privilege.

Because the attorney’s role in the campaign was to ensure compliance with Georgia

law as it related to the filing of the financial disclosure forms, and because the legal


                                          24
           USCA11 Case: 21-11596        Date Filed: 06/25/2021       Page: 25 of 25



advice at issue was obtained after the personal expenditures were made and before

the filing of the forms, the advice “advance[d], or [at the very least] the client []

intend[ed] the advice to advance, the client’s criminal or fraudulent conduct.” In re

Grand Jury Subpoena, 745 F.3d at 693.

       In short, regardless of which party’s formulation of the second prong is

utilized, we cannot conclude that the district court abused its discretion. We

therefore conclude that the communications at issue fall within the crime-fraud

exception to the attorney-client privilege and affirm the district court’s order. 4

       AFFIRMED.




       4
         We express no view on whether the evidence proffered by the government here would be
sufficient to establish guilt beyond a reasonable doubt, as we are only determining whether the
government made a prima facie case as to the crime-fraud exception.
                                              25